EXHIBIT 10.5




AMENDMENT

TO

EMPLOYMENT AGREEMENT




March 4, 2009




Par Pharmaceutical, Inc. (“Employer”) and Lawrence Kenyon (“Executive”) are
parties to an Employment Agreement, dated December 3, 2008 (the “Employment
Agreement”).  Employer and Executive wish to amend the Employment Agreement, as
set forth herein (the “Amendment”) and effective as of the date set forth above
(the “Amendment Date”).  Capitalized terms used but not otherwise defined in
this Amendment shall have the same meanings as in the Employment Agreement.




NOW, THEREFORE, for good and valuable consideration and intending to be legally
bound hereby, the parties amend the Employment Agreement as follows:




1.

Section 3.3.6 of the Agreement is amended by deleting the last sentence of each
of subsections (a) and (b) of Section 3.3.6 and adding a new subsection (e) to
read as follows:




(e)

Notwithstanding the provisions of Section 3.3.6(b) above, with respect to any
equity awards granted to Executive after December 31, 2008, in the event the
Employment Term is terminated (i) by Employer pursuant to Section 3.2.5 hereof
and such termination is not related to “Poor Performance” (as defined below), or
(ii) by Executive pursuant to Section 3.2.6 hereof, then all equity awards
theretofore granted to Executive shall thereupon vest and, with respect to any
outstanding option awards, Executive shall have three (3) months from such date
(or such longer period of time as may be provided in the applicable Equity Award
Agreement) to exercise any vested options; provided, however, that the relevant
equity award plan remains in effect and such equity awards shall not have
otherwise expired in accordance with the terms thereof.  For purposes of this
Agreement, “Poor Performance” shall mean Executive’s consistent failure to meet
reasonable performance expectations and goals which are established by Employer
and communicated to Executive (other than any such failure resulting from
incapacity due to physical or mental illness); provided, however, that
termination for Poor Performance shall not be effective unless at least 30 days
prior to such termination Executive shall have received written notice from the
Chief Executive Officer or the Board which specifically identifies the manner in
which Executive has not met the prescribed performance expectations and goals
and Executive shall not have corrected such failure or made substantial and
material progress in correcting such failure to the satisfaction of the Chief
Executive Officer or the Board.




* * * * *




Except as expressly amended hereby, the Employment Agreement remains in full
force and effect in accordance with its terms.  Notwithstanding the foregoing,
to the extent that there is any





--------------------------------------------------------------------------------

inconsistency between the provisions of the Employment Agreement and this
Amendment, the provisions of this Amendment shall control.  This Amendment shall
be governed by and construed in accordance with the laws of the State of New
Jersey applicable to contracts made and to be wholly performed therein.




IN WITNESS WHEREOF, the parties have executed this Amendment on March 4, 2009.







PAR PHARMACEUTICAL, INC.







By:  

/s/ Stephen Montalto

        Name: Stephen Montalto

        Title:  Senior Vice President,

       Human Resources




EXECUTIVE




/s/ Lawrence Kenyon

Lawrence Kenyon








- 2 -


